Name: 89/632/EEC: Commission Decision of 19 July 1989 on emergency measures in the fisheries sector taken by the LÃ ¤nder of Lower Saxony, Bremen and Hamburg (State Aid/Germany) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  competition;  regions of EU Member States;  economic policy;  Europe
 Date Published: 1989-12-14

 Avis juridique important|31989D063289/632/EEC: Commission Decision of 19 July 1989 on emergency measures in the fisheries sector taken by the LÃ ¤nder of Lower Saxony, Bremen and Hamburg (State Aid/Germany) (Only the German text is authentic) Official Journal L 364 , 14/12/1989 P. 0068 - 0068*****COMMISSION DECISION of 19 July 1989 on emergency measures in the fisheries sector taken by the Laender of Lower Saxony, Bremen and Hamburg (STATE AID/GERMANY) (Article 93 (2) of the EEC Treaty) (Only the German text is authentic) (89/632/EEC) By letter No SG(88) D13728 of 25 November 1988, your Government was informed of the Commissions decision to initiate the procedure provided for in Article 93 (2) of the EEC Treaty in respect of aids granted under a series of measures adopted by the laender Bremen, Lower Saxony and Hamburg, following a substantial fall in the consumption of fishery products in Germany during the second half of 1987 as a result of a televised broadcast. By letter of 3 April 1989, the German authorities informed the Commission of their view that the measures concerned had not affected intra-Community trade and did not threaten to distort competition; they could also be deemed compatible with the common market in accordance with Article 92 (2) (b) of the EEC Treaty. The German authorities also claimed that the Commission had not complied with the time limit for submitting its comments regarding aids granted by land Hamburg. By letters of 1, 3 and 9 February 1989 a Member State and four interested parties forwarded their comments to the Commission regarding the abovementioned measures. I As all the measures concerned were adopted by the laender without making any explicit provision to make the granting of the aids subject to a prior decision by the Commission under Article 93 of the EEC Treaty, the latter strongly regrets the failure of the authorities concerned to fulfil their obligations under Article 93 (3) of the EEC Treaty and reserves the right to take any measures enabling compliance with those rules to be observed. II After examining in detail the aids granted under the abovementioned measures on the basis of fuller information, the Commission considers that they have not altered the conditions of trade to an extent contrary to the common interest and may qualify under Article 92 (3) (c) of the EEC Treaty, taking the following into account their limited duration and the small amounts involved, riewed against the background of the consequences of the extraordinary fall in the consumption of fishery prodsucts in Germany, which jeopardized the financial situation of the fishery products processing and marketing enterprises; the significant concentration of those enterprises in the abovementioned laender; the quantities of fishery prodsucts are a whole including quantities from other Member States, marketed on the German market. I accordingly hereby inform you that the Commission has decided to determinate the procedure provided for in Article 93 (2) of the EEC Treaty and initiated in respect of the aids granted under the abovementioned measures. Done at Brussels, 19 July 1989. For the Commission Jean DONDELINGER Member of the Commission